DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 10/4/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims of the present application are directed to a method of wireless communication performed by a user equipment (UE), comprising:
receiving a resource allocation indicating a plurality of transmission tones comprising a subset of data tones of a plurality of data tones and a subset of peak reduction tones (PRTs) of a plurality of PRTs, wherein the resource allocation indicates locations for the plurality of data tones and locations for the plurality of PRTs within a particular bandwidth; and


The closest prior art of Yun et al. (US 2008/0298490) discloses everything described above.
However, the prior art does not disclose:
wherein the locations for the plurality of PRTs are arranged relative to the locations for the plurality of data tones according to a PRT subsequence of a universal PRT sequence, and wherein the PRT subsequence corresponds to a sub- band of the particular bandwidth.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/18/2021